Per Curiam.
Appellant was convicted of grand larceny and taking a motor vehicle without the permission of the owner. Appointed counsel, having submitted a brief of points upon which appeal could be based, sought leave to withdraw from the case. The state then moved to dismiss the appeal as frivolous. Anders v. California, 386 U. S. 738, 18 L. Ed. 2d 493, 87 Sup. Ct. 1396 (1967).
Examination of the briefs of counsel, and an independent examination of the record, lead us to conclude that the appeal in this case is utterly frivolous.
Motion granted; appeal dismisséd.